19-36964-cgm         Doc 18       Filed 02/21/20 Entered 02/21/20 16:17:44        Main Document
                                               Pg 1 of 4



MICHAEL A. FAKHOURY, P.C.                           PRESENTMENT DATE: MARCH 11, 2020
Attorney for Debtor                                 PRESENTMENT TIME: 8:30 A.M.
725 Route 9
Fishkill, NY 12524
(845) 896-5200
Michael Fakhoury, Esq. (MAF 5339)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION
---------------------------------------------------------------X
In re:

FRANK G. FLORY,                                                    CHAPTER 13
                                                                   CASE NO. 19-36964(CGM)
                                             Debtor.
----------------------------------------------------------------X
                  NOTICE OF MOTION TO AVOID JUDICIAL LIENS
                           PURSUANT TO 11 U.S.C. SECTION 522(f)

        PLEASE TAKE NOTICE, the debtor named herein, by Michael A. Fakhoury, his

attorney will present before Honorable Cecelia G. Morris, Chief United States Bankruptcy

Judge, at the Courthouse located at 355 Main Street, Poughkeepsie, New York 12601 on March

11, 2020 at 8:30 a.m., or as soon thereafter as counsel can be heard, for an Order to Avoid

Judicial Liens pursuant to 11 U.S.C. Section 522(f), and for such other and further relief as the

Court deems just and proper.

        PLEASE TAKE FURTHER NOTICE, that answering papers, if any, shall be served

and filed at least seven (7) days prior to the return date thereof.


Dated: Fishkill, New York
       February 20, 2020                                     MICHAEL A. FAKHOURY, P.C.
                                                             /s/ Michael A. Fakhoury
                                                             Michael A. Fakhoury, Esq.
                                                             Attorney for Debtor
                                                             725 Route 9
                                                             Fishkill, NY 12524
                                                             (845)896-5200
19-36964-cgm         Doc 18       Filed 02/21/20 Entered 02/21/20 16:17:44           Main Document
                                               Pg 2 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION
---------------------------------------------------------------X
In re:

FRANK G. FLORY,                                                       CHAPTER 13
                                                                      CASE NO. 19-36964(CGM)
                                             Debtor.
----------------------------------------------------------------X

                              MOTION TO AVOID JUDICIAL LIENS
                             PURSUANT TO 11 U.S.C. SECTION 522(f)

TO:     Honorable Cecelia G. Morris, Chief U.S. Bankruptcy Judge

       1. The debtor filed a Chapter 13 Bankruptcy petition in this Court on December 11,
            2019, and the following facts are provided upon information and belief.


       2. At the time of the filing of the petition, the debtor was the joint owner of, and resided
            at, 26 Purse Lane, Hopewell Junction, New York 12533 (the “Property”).


       3. On or about February 6, 2020, Alan Cassell of Century 21 Alliance Realty Group,
            performed an appraisal of the debtor’s property and determined that it has a fair
            market value of        TWO         HUNDRED              FIFTY   THOUSAND     DOLLARS
            ($250,000.00). Annexed hereto as Exhibit “A” is a copy of said Appraisal.


       4. At the time of the filing of the petition herein, said property was encumbered by a

           first mortgage lien held by PHH MORTGAGE CORPORATION (“PHH”) in the sum

           of FIVE HUNDRED SEVENTY FOUR THOUSAND SEVEN HUNDRED SICTY

           FIVE DOLLARS AND SEVENTY FIVE ($574,765.75). (See Claim No. 6 filed

           with this Court).


       5. The debtor claimed a homestead exemption pursuant to 11 U.S.C. §522(d)(1). (See

           Schedule C of the debtor’s petition filed with this Court).
19-36964-cgm      Doc 18     Filed 02/21/20 Entered 02/21/20 16:17:44           Main Document
                                          Pg 3 of 4




      6. MAIN STREET ACQUISITION CORP. A/P/O HSBC BANK NEVADA, NA,
          previously obtained a judgment against the          debtor, FRANK G. FLORY, in the
          total amount of THREE THOUSAND ONE HUNDRED EIGHT AND THIRTY SIX
          CENTS ($3,108.36) and that judgment was filed with the DUTCHESS County
          Clerk on August 12, 2010, appearing at Liber 3155 and Page 1244.         Annexed
          hereto as Exhibit “B” is a copy of the transcript of judgment.


      7. WILLIAMS LUMBER, INC., previously obtained a judgment against the debtor,
          FRANK FLORY d/b/a Flory Construction, in the total amount of SIX THOUSAND
          SIX HUNDRED FIFTY DOLLARS AND TWENTY THREE CENTS ($6,650.23)
          and that judgment was filed with the DUTCHESS County Clerk on June 25, 2013,
          appearing at Document #1688C, Liber 3160 and Page 1279. Annexed                hereto as
          Exhibit “C” is a copy of the statement for judgment.


      8. As the unavoidable lien of the first mortgage totals the sum of FIVE HUNDRED
          SEVENTY FOUR THOUSAND SEVEN HUNDRED SIXTY                            FIVE DOLLARS
          AND SEVENTY FIVE CENTS ($574,765.75), and the debtors' property having a
          fair   market value of TWO HUNDRED FIFTY                    THOUSAND DOLLARS
          ($250,000.00), the judicial liens held by MAIN STREET ACQUISITION CORP.
          A/P/O HSBC BANK NEVADA, NA and WILLIAMS LUMBER, INC., impair the
          debtor, FRANK G. FLORY’S,             homestead exemption to which he is entitled
          pursuant to Civil Practice and Rules §5206 and Debtor and Creditor Law Article
          10A.


       9. Accordingly, pursuant to 11 U.S.C. §522(f)(2)(A), the debtor may avoid the
           aforementioned judicial liens in their entirety.

       WHEREFORE, it is respectfully requested that the motion of the debtor to obtain an

Order pursuant to U.S.C.522(f) avoiding the judicial liens against the debtor, Frank G. Flory’s
19-36964-cgm      Doc 18     Filed 02/21/20 Entered 02/21/20 16:17:44           Main Document
                                          Pg 4 of 4



homestead be granted as well as such other and further relief as the Court seems just and proper.

Dated: Fishkill, New York
       February 20, 2020

                                                    MICHAEL A. FAKHOURY, P.C.

                                                    /s/Michael A. Fakhoury_____
                                                    Michael A. Fakhoury, Esq.
                                                    Attorney for Debtor
                                                    725 Route 9
                                                    Fishkill, NY 12524
                                                    (845)896-5200
